Citation Nr: 0214484	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for mitral valve 
regurgitation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from May 1992 to 
May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In February 2000, the appellant testified before a 
Hearing Officer at the VARO in New York.  A transcript of 
that hearing is of record.  

The Board notes that in the March 1997 rating decision, the 
appellant was denied service connection for a right knee 
disorder.  In October 1997 he filed a notice of disagreement 
with respect to that issue.  In July 1998 the RO issued a 
statement of the case.  During his personal hearing in 
February 2000, more than a year after the issuance of the 
statement of the case, the appellant testified with respect 
to the issue of his right knee.  The Board is cognizant that 
a substantive appeal must be filed within a year of notice of 
the adverse rating action, or within 60 days of the issuance 
of the statement of the case, whichever is longer.  38 
U.S.C.A. § 7105(b)(1), (d)(3) (West 1991 & Supp. 2002); 38 
C.F.R. § 20.302(b) (2001).  Since the statement of the case 
was issued more than one year after the March 1997 rating 
decision, a substantive appeal had to be filed within 60 days 
of the statement of the case.  

In December 2000, the RO issued a letter to the appellant 
informing him that he had not filed a timely appeal to the 
issue of a right knee disorder and that his right to appeal 
had expired.  As such, he would need to submit new and 
material evidence to reopen his claim.  Since the December 
2000 letter, neither the appellant nor his representative has 
offered additional argument or evidence on the issue of a 
right knee disorder or the timeliness of a substantive 
appeal.  As such, the Board does not currently find the issue 
in appellate status.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  Mitral valve regurgitation was not present in service.  

3.  Mitral valve regurgitation was diagnosed following the 
appellant's active military service and has not been 
associated with service.  

4.  Mitral valve regurgitation was not present to a 
compensable degree within one year of service.  


CONCLUSION OF LAW

Mitral valve regurgitation was not incurred in or aggravated 
by active service, or may it be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the requirements for the benefit sought on appeal, the 
evidence considered in deciding his claim, and the basis of 
the denial of his claim.  In an August 2000 supplemental 
statement of the case, the appellant was notified of the 
rating criteria associated with valvular heart disease both 
prior to, and on and after January 12, 1998 (date of 
regulatory change).  In a September 2002 letter, the Board 
informed the appellant of the evidence VA was responsible for 
obtaining, such as private medical records, employment 
records, or records from state or local government agencies, 
and the evidence or information the appellant  was required 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter was sent to the appellant's last known 
address of record.  It was returned to the Board by the U.S. 
Postal Service as not being deliverable.  

The VCAA requires that VA afford the appellant an 
examination, and/or obtain a medical opinion, when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  38 U.S.C.A. § 5103A(d).  The appellant was afforded a 
VA examination in March 2000 that included a treadmill 
exercise test.  The examiner offered an opinion with respect 
to the appellant's disability.  A subsequent addendum 
clarifying the examiner's opinion was offered in July 2000.  

The appellant has not otherwise submitted or requested that 
the RO obtain additional medical evidence, and the Board is 
not aware of any such evidence.  In sum, the facts relevant 
to the appellant's appeal have been properly developed and 
there is no further action that should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.  
Therefore, the Board will address the merits of the 
appellant's claim.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and endocarditis (to include all forms of 
valvular heart disease) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

During the course of the appellant's appeal, the criteria to 
determine the disability evaluations to be assigned for 
disorders of the cardiovascular system were changed, 
effective January 12, 1998.  Under the prior schedule, the 
appellant's mitral valve prolapse is rated by analogy to 
rheumatic heart disease.  Under Diagnostic Code (DC) 7000, a 
10 percent evaluation is warranted for rheumatic heart 
disease with identifiable valvular lesion, slight, if any, 
dyspnea, where the heart is not enlarged, following 
established active rheumatic heart disease.  38 C.F.R. 
§ 4.104, DC 7000 (1997).  

Valvular heart disease (rheumatic heart disease) is now 
evaluated on the basis of the level of physical activity 
required to produce cardiac symptoms.  The criteria 
incorporate objective measurements of the level of physical 
activity, expressed in METs (metabolic equivalents) at which 
cardiac symptoms develop.  The new criteria for evaluating 
valvular heart disease provide for a 10 percent rating when a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication required.  38 C.F.R., § 4.104, DC 
7000 (2001).

Analysis

The appellant asserts that he incurred mitral valve 
regurgitation during his active service period.  Furthermore, 
the appellant contends that while the disorder may not have 
been diagnosed in service, it did manifest to a degree of 10 
percent within one year from date of termination of such 
service.  

The Board has reviewed the appellant's service medical 
records and finds no evidence of a finding, diagnosis, or 
treatment for mitral valve regurgitation or any other heart-
related disorder.  

In June 1996, within one year of separating from active 
service, the appellant was diagnosed with mitral valve 
regurgitation based on findings from an echocardiogram.  A 
diagnostic test revealed mitral valve regurgitation of 
unclear severity, probably mild to moderate, along with mild 
tricuspid regurgitation.  In addition, left ventricular size 
and function were found to be normal along with a normal left 
atrial size.  

In August 1996, an examination report from David Putnam, 
M.D., notes that the appellant was very active and exercised 
on a regular basis.  Dr. Putnam's impression was mild mitral 
regurgitation.  Dr. Putnam additionally noted that there was 
no evidence of rheumatic fever or significant mitral valve 
prolapse, and that clinically the appellant's mitral 
regurgitation appeared quite mild.  

Subsequently, the record reflects findings from Charles 
Sturges, M.D.  Dr. Sturges reported having reviewed the 
appellant's service medical records, and indicated that the 
appellant's records did not demonstrate a history of mitral 
valve prolapse, papillary muscle dysfunction or ruptured 
chorda tendineae.  He indicated that rheumatic valvular 
disease could be a source of the mitral regurgitation as the 
appellant had been treated by him, and in service, for upper 
respiratory infection.  Dr. Sturges opined that if rheumatic 
valvular disease could not be conclusively excluded as a 
source of the mitral valve regurgitation, the appellant's 
mitral valve regurgitation could be due to rheumatic valvalur 
disease.  

Dr. Sturges later submitted a statement concerning the 
veteran's mitral valve regurgitation.  He reported that the 
appellant carried the diagnosis and that he felt the 
disability to be 10 percent disabling.  Furthermore, Dr. 
Sturges noted that the mitral valve regurgitation could 
progress to significant valvular disease.  

Following Dr. Sturges' examination and opinion, the record 
reflects the appellant being medically examined for VA 
purposes.  The examiner noted that the appellant was 
currently being treated for hypertension, and that his 
symptoms were occasional palpitations.  The examiner 
indicated that the appellant's activities appeared to be 
limited, but more by his knee joint pain than his valvular 
condition.  There was no history of dizziness or syncope.  
The examiner's diagnosis was valvular heart disease 
characterized by mitral regurgitation, mild to moderate by 
echocardiogram.  

The examiner additionally noted that he had reviewed the 
appellant's service medical records.  He indicated that while 
the appellant had been to sick call on a number of occasions 
during his four years in service, no murmur or mitral 
regurgitation had been identified.  Additionally, while the 
mitral valve was commonly effected by rheumatic heart disease 
secondary to a streptococcal infection, there was no 
indication that the appellant had had a streptococcal 
infection during service.  The examiner also indicated that 
while severe mitral insufficiency leading to recurrent bouts 
of congestive heart failure could cause an individual to have 
an increased incidence of lower respiratory infections, this 
was not the pattern seen in the appellant's service medical 
history.  

In an addendum the examiner reported that the symptoms 
associated with a diagnosis of bronchitis in September 1992, 
could not be considered the onset of mitral valve prolapse.  
In this respect, the symptoms were treated, and were self-
limiting.  With respect to symptomatology post-service, the 
examiner indicated that the appellant had been asymptomatic 
on examination except for occasional palpitations.  No 
dyspnea or chest pain had been reported.  

The examiner further indicated that an exercise tolerance 
test performed had revealed that the appellant performed at 
17 METS, reached 95 percent of his maximal heart rate, had no 
significant electrocardiographic changes or premature 
contractions which might have been experienced as a 
palpitation, and had no complaints of chest pain.  It was the 
examiner's opinion, based on his examination and the findings 
from the exercise tolerance test, that the appellant had not 
sustained a disability that reached a 10 percent evaluation.  

As noted above, within one year of separating from service, 
Dr. Putnam found the appellant's symptoms associated with 
mitral valve regurgitation quite mild.  With respect to Dr. 
Sturges and the VA examiner, neither physician has linked the 
appellant's disability directly to service.  Furthermore, the 
physicians disagree as to whether the veteran's symptoms 
associated with mitral valve regurgitation manifest to a 
degree of being 10 percent disabling.  In this instance, the 
VA examiner has supported his opinion with reference to the 
evidence of record, while Dr. Sturges has not.  The U.S. 
Court of Appeals for Veterans Claims has held that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

The Board has reviewed the evidence of record and considered 
it in relation to the former and current rating criteria 
associated with cardiovascular disorders.  In this respect, 
under the former rating criteria, the Board does not find 
that within the first year of the appellant's separation from 
service, the appellant's mitral valve regurgitation 
manifested identifiable valvular lesion, slight, if any, 
dyspnea, where the heart is not enlarged, following 
established active rheumatic heart disease disability.  
38 C.F.R. § 4.104 (1997).  In this respect, in particular, 
the 1996 echocardiogram does not identify any valvular 
lesion.  Furthermore, under the current rating criteria, the 
evidence does not reflect within the first year following 
service, or presently, the appellant's mitral valve 
regurgitation exhibits a workload of greater than 7 METs but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication 
required.  38 C.F.R. § 4.104 (2001).  As noted above, the 
veteran reported to Dr. Putnam that he was active and 
exercised on a regular basis, and there were no reported 
symptoms, in particular, of dyspnea or syncope.  

In sum, the evidence is against a finding that mitral valve 
regurgitation was present to a compensable degree within one 
year of service, or that the mitral valve regurgitation is 
otherwise related to a disease or injury in service.

Therefore, the Board must conclude that the preponderance of 
the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for mitral valve 
regurgitation is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

